Citation Nr: 1716046	
Decision Date: 05/11/17    Archive Date: 05/22/17

DOCKET NO.  03-08 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a respiratory disability to include as secondary to service-connected hepatitis C.

(The issue of entitlement to VA compensation benefits for Bell's palsy under the provisions of 38 U.S.C.A 1151 is the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Natasha Ravisetti, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to August 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

In November 2004 a travel board hearing was held before a Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the claims file.  The VLJ who held the hearing has since retired from the Board.  In February 2017, the Board sent the Veteran a letter informing him of this fact and offering him another opportunity to appear for a new Board hearing.  In correspondence received from the Veteran that same month, he declined a new hearing.

This matter was previously before the Board in June 2010 and November 2011 and was remanded for further development. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board remanded this claim in November 2011 in order to afford the Veteran a VA examination and etiology opinion.  The Board's directives instructed the VA examiner to opine as to whether the current respiratory disability was related to respiratory symptoms in active service or caused by or aggravated by service-connected hepatitis C. 

The requested VA examination and opinion were obtained in January 2012.  The examiner provided a diagnosis of chronic obstructive pulmonary disease (COPD) and opined that it is less likely than not related to the Veteran's military service and it not proximately due to the service-connected hepatitis C.  An opinion regarding aggravation was not provided.  To the extent that the opinion failed to address aggravation, it is inadequate.  See Barr v. Nicholson, 21. Vet. App. 303 (2007).  For this reason, the claim is remanded to obtain an addendum opinion with supporting rationale.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Further, with respect to whether there is a proximate causative link between the Veteran's COPD and his service-connected hepatitis C, the examiner's rationale was that there is no medical data to support a causal relationship.  As noted in the Board's prior remand, the Veteran submitted evidence (i.e. a link to an internet Medscape article) to support a causal relationship between hepatitis C and respiratory disorders.  See September 2011, Informal Hearing Presentation.  This article appears to discuss the interrelationships between chronic lung and liver disease.  Thus, in providing the addendum opinion and rationale, the examiner should review and discuss the significance, if any, of this particular article.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Return the electronic claims folder to the examiner who conducted the January 2012 VA examination to provide an addendum opinion.  If this examiner is no longer available, this electronic claims folder should be forwarded to and reviewed by an appropriate VA examiner.  If a new examination is deemed necessary to respond to the requested opinions, one should be scheduled.  

Following review of the electronic claims file, the examiner should opine as to whether it is at least as likely as not (e.g. a 50 percent probability or greater) that the Veteran's current respiratory conditions (diagnosed as mild chronic bronchitis with mild obstructive airway disease by the July 2010 VA examiner and as COPD by the January 2012 VA examiner): 

(i) had onset in service or is related to any respiratory symptoms experienced in service, to include the October 1975 upper respiratory infection, or;

(ii) is proximately caused by the service-connected hepatitis C, or;

(iii) is aggravated by service-connected hepatitis C.  

The term 'aggravation' means a permanent increase in the claimed disability.  It is an irreversible worsening of the condition beyond the natural clinical course and character due to the service-connected disability as contrasted to a temporary worsening of symptoms.

A fully-explained rationale for all opinions must be provided.  In providing the requested secondary opinions (ii and iii), the examiner is to review and discuss the significance of the Medscape article provided by the Veteran.  See September 2011, Informal Hearing Presentation.  This article appears to discuss interrelationships between chronic lung and liver disease.  
If any of the requested opinions cannot be rendered without resorting to speculation, the examiner should clearly explain why that is so.

2.  After completion of all of the above and any other development deemed necessary, readjudicate the appeal. If the benefit sought remains denied, provide the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




